Citation Nr: 0430562	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  02-13 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased evaluation for the 
postoperative residuals of a laceration to the right hand, 
currently evaluated as 40 percent disabling, to include 
whether a separate rating is warranted for sensory loss of 
the right hand.

2.  Entitlement to special monthly compensation on account of 
the loss of use of the right upper extremity.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that increased the veteran's evaluation for 
the postoperative residuals of a laceration to his right hand 
to a 40% evaluation.  A videoconference hearing before the 
undersigned Veterans Law Judge was held in April 2004.

A VA examination in February 2004 indicated that the 
veteran's right hand was useless and that there was sensory 
loss of the right hand.  Said findings raise the issues of 
entitlement to special monthly compensation on account of the 
loss of use of the upper extremity and whether a separate 
rating is warranted for sensory loss of the right hand.  
These issues are included in the issue being appealed and are 
properly before the Board for appellate consideration at this 
time.   It is unclear from the veteran's hearing testimony in 
April 2004, whether he wants to file a claim for service 
connected for a back disorder.  As such, the Board requests 
that the RO contact the veteran to clarify this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran, in February 2004, received 
a VA examination to assess the present level of his service 
connected right hand disability.  In April 2004 a 
videoconference hearing was held before the undersigned 
Veterans Law Judge.  In view of the scheduling of the hearing 
the RO did not have the opportunity to review the February 
2004 examination report in conjunction with the veteran's 
claim.  The VA examiner in February 2004 indicated that the 
veteran's right hand was useless.  The examiner also reported 
sensory loss of the right hand.  

In addition, in May 2004 the veteran submitted VA medical 
records, a portion of which is pertinent to the veteran's 
claim.  No waiver of initial review by the RO was submitted 
with this evidence.

The Board notes that the veteran indicated, in his testimony 
dated April 2004, that he was currently in receipt of 
disability benefits from the Social Security Administration 
(SSA), in part due to his service connected right hand 
condition.  As these records may contain evidence relevant to 
the adjudication of the veteran's claim, they must be 
obtained and associated with the veteran's claims folder.

The Board regrets the additional delay in the adjudication of 
the veteran's claim that a further remand will entail.  
However, it is necessary to ensure that the veteran receives 
all consideration due him under the law.

Accordingly, this claim is remanded for the following 
development:

1.  The RO should request the VA facility 
in Fayetteville, North Carolina to 
furnish copies of any additional medical 
records pertaining to treatment for his 
right hand disorder covering the period 
from April 2004 to the present.   

2.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision awarding disability benefits and 
the evidence on which the decision was 
based.  

3.  Following any additional development 
deemed appropriate by the R), the RO 
should re-adjudicate the claims, to 
include all evidence received since the 
last supplemental statement of the case.  
The RO should consider whether the 
veteran is entitled to a separate rating 
for sensory loss of the right hand, and 
whether the veteran is entitled to any 
special monthly compensation on account 
of the loss of use of an upper extremity.  
If any benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, which 
includes the issues of entitlement to a 
separate rating for sensory loss of the 
right hand, and whether the veteran is 
entitled to special monthly compensation 
on account of the loss of use of an upper 
extremity.  The veteran should be given 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




